COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:       Ali Yazdchi v. The Cohen Law Firm, a/k/a Gary Cohen

Appellate case number:     01-19-00719-CV

Trial court case number: 2016-82012

Trial court:               11th District Court of Harris County

        On August 12, 2021, this appeal was dismissed for lack of jurisdiction because appellant
is a vexatious litigant subject to prefiling orders and failed to obtain authorization from the local
administrative judge prior to filing his notice of appeal on September 17, 2019. After the appeal
was dismissed, appellant requested authorization from the local administrative judge to file the
appeal. On August 25, 2021—thirteen days after the appeal was dismissed and nearly two years
after appellant filed his notice of appeal without prior authorization—the local administrative
judge granted permission to appeal. Appellant has filed a motion for rehearing based upon this
subsequent grant of permission. The motion for rehearing is denied.
       It is so ORDERED.

Judge’s signature: ____/s/ Gordon Goodman________
                               Acting for the Court

Panel consist of Justices Goodman, Landau and Countiss


Date: ___September 28, 2021_____